                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

VISION PHARMA, LLC,

                 Plaintiff,

v.                                                       Case No: 2:18-cv-500-FtM-99MRM

STERLING PHARMACEUTICAL
SERVICES, LLC,

               Defendant.
                                              /

                                    OPINION AND ORDER1

       This matter comes before the Court on Defendant’s Motion to Dismiss Second

Amended Complaint (Doc. 39) filed on December 28, 2018. Plaintiff filed a Response in

Opposition (Doc. 42) on January 18, 2019. For the reasons set forth below, the Motion

is denied.

                                        BACKGROUND

       This lawsuit is the result of a business deal gone wrong between a pharmaceutical

company (Plaintiff) and the company it outsourced the manufacture of some of its drugs

to (Defendant). Plaintiff brings claims for breach of contract, breach of the implied

covenant of good faith and fair dealing, breach of warranty, and promissory estoppel.

(Doc. 38, ¶ 1). Vision Pharma, LLC (Vision) alleges that this Court has jurisdiction



1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.
pursuant to 28 U.S.C. § 1332(a)(1) because the amount in controversy exceeds $75,000,

exclusive of interests and costs, and the parties are diverse. (Doc. 38, ¶ 4).

       The Court previously dismissed the Amended Complaint (Doc. 24) without

prejudice for lack of subject-matter jurisdiction for failure to adequately allege that the

amount in controversy exceeds $75,000. (Doc. 37). Vision filed a Second Amended

Complaint (Doc. 38) on December 20, 2018.               Defendant Sterling Pharmaceutical

Services, LLC (Sterling) moves to dismiss the Second Amended Complaint for again

failing to sufficiently allege the amount in controversy, as well as for failure to state a claim

as to all counts. The Court recounts the factual background as pled in Plaintiff’s Second

Amended Complaint, which it must take as true to decide whether the Second Amended

Complaint states a plausible claim. See Chandler v. Sec’y Fla. Dep’t of Transp., 695 F.3d

1194, 1198-99 (11th Cir. 2012).

       Among other things, Vision develops, markets, and sells quality pharmaceutical

products throughout the United States that follow FDA guidelines, rules, laws and

regulations that include Current Good Manufacturing Practices. (Doc. 38, ¶ 6). It is

common for pharmaceutical companies such as Vision to outsource to contract

manufacturing organizations (CMOs) the development and manufacturing of the drugs

that they market. (Id., ¶ 7). Sterling served as Vision’s CMO to develop and manufacture

Nitroglycerin SL tablets and over-the-counter (OTC) Diphenhydramine Carbonated Liquid

products. (Id., ¶ 1).




                                               2
      A. The Product Supply Agreement

         In May 2013, Vision and Sterling entered into a Product Supply Agreement (PSA) 2

in which Sterling would develop and manufacture various drugs for Vision as Vision’s

CMO.       (Doc. 38, ¶¶ 9, 11).     Under the PSA, Sterling agreed to use commercially

reasonable efforts to manufacture each product according to various product

specifications. (Id., ¶ 12). In the PSA, Sterling represented and warranted to Vision,

among other things, that (a) the products it manufactured would materially meet the

agreed-to product specifications; (b) the products it manufactured would be manufactured

in compliance with laws regarding good manufacturing practices and FDA regulations;

and (c) if the FDA issued Sterling any Form 483 or warning letter, Sterling would, within

three business days of receipt, report it to Vision and inform Vision of any follow-up

responses to and from the FDA. (Id., ¶ 14). Sterling agreed to indemnify Vision for any

damages Vision suffered by reason of any material breach by Sterling of any of its

representations, warranties, agreements, or covenants contained in the PSA. (Id., ¶ 15).

         The parties intended and understood that the PSA governed all projects that

Sterling worked on for Vision. (Doc. 38, ¶ 20). Sterling’s first project under the PSA was

to manufacture Carisoprodol Tablets. (Id., ¶ 17). Later, Sterling agreed to develop and

manufacture OTC Diphenhydramine Carbonated Liquid products for Vision. (Id., ¶ 18).

While the Diphenhydramine project was ongoing, Sterling also agreed to develop and

manufacture certain Nitroglycerin SL Tablets for Vision. (Id., ¶ 19).




2
    Florida law governs the agreement. (Doc. 38, ¶ 10).




                                                3
   B. The FDA Approval Process

         Approval by the Food and Drug Administration (FDA) is necessary to market the

Nitroglycerin SL Tablets.     (Doc. 38, ¶ 21).     To obtain FDA approval to market the

Nitroglycerin SL Tablets, Vision must submit an abbreviated new drug application (ANDA)

to the FDA and that application must be approved. (Id., ¶ 22). As part of these ANDAs,

Vision must submit various documentation and data to the FDA, including, stability data.

(Id., ¶ 23). It is standard in the pharmaceutical industry that a CMO that is hired to develop

and manufacture a drug will produce stability data and other data to the pharmaceutical

company that hired it so the company can submit such documentation to the FDA. (Id.,

¶ 24).

         Sterling understood that part of its obligations under the PSA included producing

stability data and other data in time to meet FDA deadlines. Indeed, the purpose of

developing and manufacturing a generic drug such as generic Nitroglycerin SL Tablets is

to submit an ANDA, obtain an expedited approval process (which the FDA granted to

Vision and which is important in becoming the first to market a generic drug), and become

the first to market the generic drugs. Such an opportunity to be the first to market a

generic drug is extremely valuable in the pharmaceutical industry and could provide

Vision with tens of millions of dollars in profits. (Doc. 38, ¶ 25).

         Sterling understood that Vision planned to submit an ANDA for the generic

Nitroglycerin SL Tablets to the FDA and that its timely provision of stability data and other

data was necessary to obtaining FDA approval. (Doc. 38, ¶ 26). OTC drugs, such as the

Diphenhydramine Carbonated Liquid products that Vision utilized Sterling as its CMO to

develop and manufacture, do not require FDA approval and would follow an “OTC




                                               4
Monograph,” but they are still subject to various federal regulations enforced by the FDA.

(Id., ¶ 27). In this context and as understood in the industry (and as understood by the

parties), Sterling’s agreement in the PSA to follow “good manufacturing practices” and to

manufacture the products “in compliance with applicable law regarding good

manufacturing practices and FDA regulations” necessarily was an agreement to provide

stability and other data necessary for obtaining FDA approval and to do so timely to allow

Vision the opportunity to obtain expedited approval and be the first to market the generic

drugs. (Id., ¶ 28).

   C. Failure to Provide Stability Documents and Data

       In addition to its agreements in the PSA, during the parties’ course of dealing after

Vision hired Sterling as its CMO, Sterling repeatedly agreed in various communications

to provide stability documents and other documents and data necessary for the ANDAs

on specific deadlines so Vision could timely submit the information to the FDA. (Doc. 38,

¶ 29). Sterling repeatedly failed to timely provide stability documents, updated formulas,

and other data necessary for completing the ANDAs and to determine compliance with

specifications as to the OTC drugs. (Id., ¶ 30). Vision repeatedly stressed to Sterling that

timeliness was critical for both the Nitroglycerin and Diphenhydramine projects. (Id., ¶¶

31-32).

       Even though Vision made repeated requests for the documents and data, Sterling

never provided much of the necessary documentation and the documents that were

provided were incomplete, lacked necessary signatures, and contained figures that

appeared incorrect. (Doc. 38, ¶¶ 33-34). Throughout the parties’ business relationship,

Sterling repeatedly represented that it would have documents ready, and failed to meet




                                             5
deadlines and continued to make excuses. (Id., ¶ 35). Sterling likewise represented to

Vision that certain documents or tests were complete when they were not. (Id., ¶¶ 36-

38).

   D. FDA Deadline Missed, Vision Damaged

       Ultimately, due to Sterling’s delays and false representations and promises, Vision

missed an extended deadline with the FDA for its ANDAs and still has not been able to

launch the OTC drugs that do not require FDA approval. (Doc. 38, ¶ 39). The fee to

submit a new ANDA has significantly increased to $171,823 - a fact that Vision made

Sterling aware of when repeatedly requesting the stability documents and other data, to

no avail. (Id., ¶¶ 40, 42). Submitting a new ANDA will entail additional fees and costs

beyond those paid to the FDA. (Id., ¶ 41).

       As a result of Sterling’s failure to provide stability documents and other data, Vision

has been unable to develop and manufacture the Nitroglycerin SL Tablets and OTC

Diphenhydramine Carbonated Liquid products, has been unable to obtain FDA approval

for the Nitroglycerin SL Tablets (or determine approval with FDA regulations as to the

OTC drugs), and has been unable to get the drugs to market. (Doc. 38, ¶ 43). As a result

of Sterling’s failure to timely provide stability documents and other data, Vision has lost

the opportunity to be the first to market generic Nitroglycerin SL Tablets as several other

generic competitors have obtained FDA approval and entered the market. (Id., ¶ 44).

       Vision spent millions of dollars on the generic Nitroglycerin SL Tablets alone, which

is now a sunk cost due to Sterling’s failure to provide stability documents and other data.

Vision seeks recovery of all of its costs and expenses to develop and manufacture the

generic Nitroglycerin SL Tablets and OTC Diphenhydramine Carbonated Liquid products.




                                              6
(Doc. 38, ¶ 45). Because it did not have the promised stability documents and other data,

Vision lost out on deals to sell the Nitroglycerin SL Tablets and OTC Diphenhydramine

Carbonated Liquid products to other pharmaceutical companies, as such companies

needed those documents and data before going forward with any deal. For the generic

Nitroglycerin SL Tablets alone, negotiations with various pharmaceutical companies

demonstrated that Vision stood to make millions of dollars had the deals gone through.

Vision seeks recovery of its lost profits as a result of not being able to sell the Nitroglycerin

SL Tablets and OTC Diphenhydramine Carbonated Liquid products. (Id., ¶ 46).

       Alternatively, had the ANDA been approved, Vision would have been the first to

market generic Nitroglycerin SL Tablets pursuant to any ANDA and could have sold them

itself (rather than sell those rights to another company to market the drugs). The

opportunity to be the first to market the generic drugs after an expedited approval would

have been extremely lucrative and made Vision tens of millions of dollars. But Vision lost

this opportunity due to Sterling’s failures. (Doc. 38, ¶ 47). Vision also values the stability

documents and other data themselves at an amount much greater than $75,000 and

seeks the documents and data themselves in this lawsuit as Vision cannot file a new

ANDA (at the increased fee) unless and until Sterling provides the stability documents

and data. (Id., ¶¶ 48-49).

                                        DISCUSSION

       A. Subject-Matter Jurisdiction

       Defendant’s first basis for dismissal is that the Court lacks subject-matter

jurisdiction because Plaintiff has failed to address the deficiencies identified by the Court




                                               7
regarding the requisite amount in controversy as Plaintiff only pleads speculative and

indeterminate damages.

       Federal courts are courts of limited jurisdiction and are obligated to inquire about

jurisdiction sua sponte whenever it may be lacking. See Kokkonen v. Guardian Life Ins.

Co. of Am., 511 U.S. 375, 377 (1994); Univ. of S. Ala. v. American Tobacco Co., 168 F.3d

405, 410 (11th Cir. 1999). “Without jurisdiction the court cannot proceed at all in any

cause.” Univ. of S. Ala., 168 F.3d at 410. A district court has proper jurisdiction over a

matter if diversity jurisdiction exists. See 28 U.S.C. § 1332. Diversity jurisdiction within

the federal system requires complete diversity of citizenship and that the amount in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs. See

28 U.S.C. § 1332(a): Morrison, 228 F.3d at 1261. In an action directly filed in federal

court, a plaintiff bears the burden of adequately pleading, and ultimately proving

jurisdiction. See King v. Cessna Aircraft Co., 505 F.3d 1160, 1170 (11th Cir. 2007).

       “When a claim is made for indeterminate damages . . . the party seeking to invoke

federal jurisdiction bears the burden of proving by a preponderance of the evidence that

the claim on which it is basing jurisdiction meets the jurisdictional minimum.” King v.

Epstein, 167 F. App’x. 121, 123 (11th Cir. 2006). “A conclusory allegation that the

jurisdictional amount is satisfied, without setting forth the underlying facts supporting such

an assertion, is insufficient to meet the plaintiff’s burden.” Bradley v. Kelly Services, 224

F. App’x. 893, 895 (11th Cir. 2007). See also Federated Mut. Ins. Co. v. McKinnon

Motors, LLC, 329 F.3d 805, 809 (11th Cir. 2003) (noting that a party’s mere speculation

that the amount in controversy met the jurisdictional threshold did not satisfy its burden




                                              8
of proving beyond a preponderance of the evidence the claim at issue exceeded

$75,000).

       The Court finds that Plaintiff has plausibly alleged that the amount in controversy

exceeds $75,000 as the Second Amended Complaint does more than just allege

conclusory allegations.     Plaintiff alleges that Sterling’s failure to provide stability

documents and other data prevented Vision from being able to get any of the drugs to

market, and most critically prevented Vision from being the first to market generic

Nitroglycerin SL Tablets. As a result, Vision has lost out on millions of dollars in lost

profits. Vision also was unable to conclude deals it was involved in negotiating with other

pharmaceutical companies, and such negotiations demonstrated that Vision stood to

make millions of dollars in profits if it had the necessary data for the deals to go through.

Vision’s millions of dollars in costs and expenses in pursuing the Diphenhydramine

Carbonated Liquid and Nitroglycerin SL Tablets projects are also now sunk because it

cannot get the drugs to market without such data (and in the case of the Nitroglycerin SL

Tablets it cannot even submit a new ANDA until it has such data). Moreover, the stability

documents and other data are Vision’s property under the PSA, and Sterling’s refusal to

provide such property is in itself damage because Vision highly values that property in

excess of $75,000. Finally, the fee to submit a new ADNA is $171,823, well beyond the

requisite amount in controversy.

       B. Failure to State a Claim

       To survive a Federal Rule of Civil Procedure 12(b)(6) motion to dismiss, a

complaint must contain sufficient factual allegations that raise a right to relief above the

speculative level. Bell A. Corp. v. Twombly, 550 U.S. 544, 555 (2007). In reviewing a




                                             9
motion to dismiss, courts must accept all factual allegations as true and then determine

whether the factual allegations plausibly give rise to a claim entitled to relief. Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). While detailed factual allegations are not required, a

complaint    needs    more     than   “unadorned,     the-defendant-unlawfully-harmed-me

accusation[s].” Id. And courts are under no obligation to accept legal conclusions as

true. Id.

       A complaint is also subject to dismissal under Rule 12(b)(6) if its allegations on

their face show that an affirmative defense bars recovery on the claim. See Cottone v.

Jenne, 326 F.3d 1352, 1357 (11th Cir. 2003). While a court is generally limited to

reviewing the face of the complaint to determine the sufficiency of a plaintiff’s claims, a

court may consider documents attached to a motion to dismiss if the attached documents

are (1) central to plaintiff’s claims and (2) the authenticity of the documents are not

challenged. Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002). Defendant moves

to dismiss all counts for failure to state a claim. The Court will address each in turn.

              1. Breach of Contract (Count I)

       Sterling submits that the Second Amended Complaint fails to allege essential facts

regarding the subject transactions that are the basis of its breach of contract claim.

Sterling argues that Plaintiff alleges that multiple agreements were breached, but there

are too many conclusory statements to determine what those specific agreements were.

Plaintiff responds that the breach of contract count is based on several breaches of

specific terms of the PSA as well as breaches of each subsequent agreement created by

Sterling’s promises to meet certain deadlines.




                                             10
       In Florida, the elements for breach of contract are “(1) the existence of a contract;

(2) a material breach of that contract; and (3) damages resulting from the breach.” Cordell

Funding, LLLP v. Jenkins, 722 F. App’x 890, 894-95 (11th Cir. 2018) (quoting Vega v. T-

Mobile USA, Inc., 564 F.3d 1256, 1272 (11th Cir. 2009)). Here, the Second Amended

Complaint alleges the existence of a contract between the parties (the PSA), breach of

the PSA in Sterling’s failure to provide stability data and other data necessary to file the

ANDAs and develop and manufacture the OTCs (among other breaches), and damages.

These allegations provide a plausible basis for relief. See DiDomenico v. New York Life

Ins. Co., 837 F. Supp. 1203, 1205 (M.D. Fla. 1993). Vision has adequately pled a claim

for breach of contract.

              2. Breach of Implied Covenant of Good Faith and Fair Dealing (Count
                 II)

       Vision alleges that Sterling’s conduct breached Florida’s implied covenant of good

faith and fair dealing. All contracts in Florida carry an implied covenant of good faith and

fair dealing. Viridis Corp. v. TCA Global Credit Master Fund, LP, 721 F. App’x 865, 877-

78 (11th Cir. 2018). The covenant “is an interpreting, gap-filling tool of contract law.”

Shibata v. Lim, 133 F. Supp. 2d 1311, 1318 (M.D. Fla. 2000). It is “aimed at protecting

the reasonable or justifiable expectations of the contracting parties in light of their express

agreement.” Id.

       Establishing an actionable claim for breach of the covenant requires careful

pleading. On one hand, a plaintiff must plead a breach of an express term of the contract.

Viridis Corp., 721 F. App’x at 878. On the other hand, courts dismiss a breach of the

implied covenant if it duplicates a breach-of-contract claim. Shibata, 133 F. Supp. 2d at




                                              11
1319. Here, Vision pleads a breach of an express term of the PSA and does distinguish

Count II from Count I’s breach of contract claim. Vision pleads the following:

       To the extent the PSA is found to not expressly require (including when
       considering industry standards and course of dealing) Sterling to timely
       provide necessary data and documentation to allow Vision to meet FDA
       deadlines, the duty of good faith and fair dealing required Sterling to timely
       provide necessary data and documentation to allow Vision to meet FDA
       deadlines as part of Sterling’s performance of its express obligation to
       develop and manufacture products in compliance with good manufacturing
       practices and FDA regulations.

(Doc. 38, ¶ 69). The covenant of good faith and fair dealing is a gap-filling rule, and Vision

has plausibly alleged that there is a gap to fill here. That is, if the provisions of the PSA

are found insufficient to impose an obligation on Sterling to timely provide documents and

data necessary for FDA approval or compliance such that the products could be

marketed, Vision can rely on the implied covenant of good faith to show that this provision

contained such a requirement. Therefore, the request to dismiss Count II is denied.

              3. Breach of Warranty (Count III)

       Sterling next argues that Count III, alleging breach of express warranty, must be

dismissed because Plaintiff has failed to allege any essential terms to which the parties

agreed either under the PSA or any other agreement for any work that falls under the

PSA. Rather, Plaintiff relies on allegations that the parties “understood” various terms

and responsibilities rather than any specifically agreed details related to particular

projects. The Court disagrees.

       To succeed on a breach of express warranty claim under Florida law, Plaintiffs

must show: “(1) a covered defect existed in the product at the time of sale; (2) notice of

the defect was given within a reasonable time after the defect was discovered; and (3)

Defendant was unable to repair the defect.” Burns v. Winnebago Indus., No. 8:11–cv–




                                             12
354-T-24TBM, 2012 WL 171088 (M.D. Fla. Jan. 20, 2012) (citing Bailey v. Monaco Coach

Corp., 350 F. Supp .2d 1036, 1043 (N.D. Ga. 2004)).

         Here, the breach of express warranty claim alleges that the PSA includes an

express warranty whereby Sterling warrants that the drugs it manufactures would meet

certain agreed-to product specifications which Sterling breached. Specifically, Plaintiff

alleges that:

         The PSA contains express warranties by Sterling to Vision that (a) the
         products it develops and manufactured would materially meet the agreed-
         to product specifications; (b) the products it developed and manufactured
         would be developed and manufactured in compliance with applicable laws
         regarding good manufacturing practices and FDA regulations; and (c) it
         would report, within three business days of its receipt, to Vision the receipt
         of any Form 483 or warning letter issued to Sterling by the FDA, as well as
         any follow-up responses to and from the FDA.

(Doc. 38, ¶ 73). Regarding the creation of express warranties, “[a]ny affirmation of fact

or promise made by the seller to the buyer which relates to the goods and becomes part

of the basis of the bargain creates an express warranty that the goods shall conform to

the affirmation or promise.” Fla. Stat. § 672.313(1)(a). The law of Florida is that to recover

for the breach of a warranty, either express or implied, the plaintiff must be in privity of

contract with the defendant. Hill v. Hoover Co., 899 F. Supp. 2d 1259, 1266 (N.D. Fla.

2012).

         The Court finds that Count III is plausibly alleged. The parties are in privity of

contract and Sterling expressly warranted that the drugs it manufactured would conform

to certain requirements as agreed to by the parties in the PSA.

                4. Promissory Estoppel (Count IV)

         In Count IV, Plaintiff pleads an alternative claim for promissory estoppel, alleging:

“To the extent such promises are found to not be contracts, or the PSA is found not to




                                              13
govern the parties’ relationship as to the Diphenhydramine and Nitroglycerin projects,

they are enforceable pursuant to the doctrine of promissory estoppel.” (Doc. 38, ¶ 80).

Sterling argues that Plaintiff fails to sufficiently allege a claim for promissory estoppel

because Plaintiff only makes conclusory allegations and the claim is vague.

       Under Florida law, the basic elements of promissory estoppel are:

       A promise which the promisor should reasonably expect to induce action or
       forbearance on the part of the promisee or a third person and which does
       induce such action or forbearance is binding if injustice can be avoided only
       by enforcement of the promise. The remedy granted for breach may be
       limited as justice requires.

Advanced Mktg. Sys. Corp. v. ZK Yacht Sales, 830 So. 2d 924, 927 (Fla. 4th DCA 2002);

see also Doe v. Univision Television Group, Inc., 717 So .2d 63, 65 (Fla. 3d DCA 1998)

(“The doctrine of promissory estoppel comes into play where the requisites of contract

are not met, yet the promise should be enforced to avoid injustice.”).

       The Court finds that Count IV has been adequately pled. Plaintiff alleges that

Sterling repeatedly promised in multiple communications to Vision that it would provide

stability data and other documentation and data necessary to complete the ANDAs and

OTC drugs by specified deadlines so as to ensure that Vision would be able to comply

with its deadlines to provide such information to the FDA and so Vision would be able to

timely get the OTC drugs to market. (Doc. 38, ¶ 79). Sterling made such promises with

the intent to induce Vision to keep Sterling as its CMO and to not find a substitute CMO

or otherwise cancel its projects with Sterling, or Sterling reasonably should have expected

that its promises would induce such action or forbearance.             (Id., ¶ 81).    Vision

detrimentally relied on Sterling’s promises by retaining Sterling as its CMO and not

cancelling its projects with Sterling. (Id., ¶ 82). Plaintiff also alleges promissory estoppel




                                             14
as alternative equitable relief if such promises are found to not be enforceable under the

PSA. (Id., ¶ 80). Based on these allegations, the Court finds that Plaintiff has plausibly

alleged an alternative claim for promissory estoppel.

      Accordingly, it is now

      ORDERED:

      Defendant’s Motion to Dismiss Second Amended Complaint (Doc. 39) is DENIED.

      DONE and ORDERED in Fort Myers, Florida this 9th day of April, 2019.




Copies: All Parties of Record




                                           15
